Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 4, 2016                                                                  Robert P. Young, Jr.,
                                                                                            Chief Justice

  152092 & (51)                                                                   Stephen J. Markman
                                                                                       Brian K. Zahra
                                                                               Bridget M. McCormack
                                                                                     David F. Viviano
                                                                                 Richard H. Bernstein
  SPRING HARBOR CLUB CONDOMINIUM                                                       Joan L. Larsen,
  ASSOCIATION, DON L. KESKEY, the ESTATE                                                         Justices
  OF PETER DONLIN, and BRUCE TRAVERSE
  d/b/a KESTRADON ENTERPRISES,
             Plaintiffs-Appellees/
             Cross-Appellants,
  v                                                     SC: 152092
                                                        COA: 321507
                                                        Charlevoix CC: 13-061924-CK
  GREG WRIGHT d/b/a WRIGHT ENTERPRISE,
  INC., a/k/a BUILT WRIGHT CONSTRUCTION,
  a/k/a BUILT WRIGHT CONTRACTORS, a/k/a
  BUILT WRIGHT CORP,
               Defendants-Appellants/
               Cross-Appellees,
  and
  H. JACK BEGROW PC, HAROLD JACK
  BEGROW, and UNKNOWN
  SUBCONTRACTORS,
            Defendants-Appellees/
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

          I respectfully dissent from this Court’s order denying leave to appeal. I would
  instead reverse the judgment of the Court of Appeals to the extent it concluded that the
  trial court erred by granting summary disposition in favor of defendant Greg Wright and
                                                                                                               2

the various entities associated with him (the Wright defendants) on plaintiffs’ express
warranty claims.

       “[C]ontracts are to be construed in their entirety.” Perry v Sied, 461 Mich 680,
689 (2000). Article 12 of the contract between plaintiffs and the Wright defendants
expressly warrants that “all Work will be of good quality, free from faults and defects and
in conformance with the Contract Documents.” It includes no time limitation. Article
21, however, provides that “[t]he Contractor shall correct any Work that fails to conform
to the requirements of the Contract Documents . . . within a period of eighteen (18)
months from the date of the Final Certificate of Occupancy . . . .” In my judgment,
contrary to the Court of Appeals’ conclusion, Articles 12 and 21 are not independent
provisions, but rather refer to the same subject matter — “Work” in conformance with
the “Contract Documents” — and consequently must be read together to interpret the
contract in its entirety. And when read together, these articles provide that the
“Contractor,” i.e., the Wright defendants, expressly warrants that all “Work” will be in
conformance with the “Contract Documents” and that all “Work” that is not in
conformance with the “Contract Documents” will be corrected within 18 months
following the “date of the Final Certificate of Occupancy.” That is, Article 21 imposes
an 18-month limitation on the express warranty set forth in Article 12. Because the 18-
month limitation has long since expired, I would conclude that plaintiffs cannot proceed
with their express-warranty claims against the Wright defendants.

        Because I believe the Court of Appeals clearly erred by concluding that the
express warranty set forth in Article 12 was not subject to the 18-month limitation set
forth in Article 21, I respectfully dissent.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 4, 2016
       t0301
                                                                             Clerk